

AMENDED AND RESTATED AGREEMENT AND RELEASE






THIS AGREEMENT is dated by and between David A. Garrison (''Mr. Garrison"), who
resides in Concord, Massachusetts, and Arrhythmia Research Technology, Inc.
("ART"), with its principal place of business located in Fitchburg,
Massachusetts.


WHEREAS, Mr. Garrison was employed as the Executive Vice President Chief
Financial Officer of ART, Chief Financial Officer and Treasurer of its
subsidiary, Micron Products, Inc., Chief Financial Officer, Treasurer and Clerk
of Micron Leasing. Inc., Chief Financial Officer and Treasurer of RMDDX
Corporation, Chief Financial Officer RMDDX USA Corporation. (Collectively
referred to herein as "'the Companies");


WHEREAS, Mr. Garrison bas submitted his resignation to the Companies effective
as of the date of his execution of this Agreement, and


WHEREAS, ART is willing to provide to Mr. Garrison certain benefits upon the
separation of his employment with Mr. Garrison; and


WHEREAS, Mr. Garrison acknowledges that the benefits being provided to him by
ART under this Agreement are in addition to any benefits to which he might
otherwise be entitled as a result of the termination of his employment


NOW, THEREFORE, in consideration of the foregoing and of the agreements
hereinafter set forth, the parties hereto mutually agree as follows:


1.     Subject to the provisions of this Agreement, ART shall pay Mr. Garrison,
as a
severance benefit, the total gross amount of $82,588.48, payable in 52
consecutive weekly payments of
$1,588.24 each, commencing as of September 19, 2013, in accordance with ART's
regular payroll
schedule. Those payments shall be subject to and reduced by: (a) regular payroll
taxes and withholding and (b) deductions for Mr. Garrison's contributions toward
his group health insurance premium payments. ART shall begin making those
payments on the first regular pay day following the expiration of the seven-day
revocation period referenced below.


2.     Mr. Garrison's right to elect group health continuation coverage under
COBRA. and the COBRA coverage continuation period, commencing September 12,2013.
If Mr. Garrison elects COBRA continuation coverage, ART will pay $177.77 per
week toward the cost of such coverage through February 28, 2014, during which
period Mr. Garrison will be responsible for paying the balance of the cost of
such coverage ($69.13) through deductions from his severance payments. After
February 28, 2014, Mr. Garrison will be solely responsible for paying 100% of
all of his COBRA continuation coverage.


3.     The Companies will not oppose any claim by Mr. Garrison to obtain
unemployment
compensation benefits.


4.     It is understood and agreed by Mr. Garrison that this Agreement and any
payment made
or action taken pursuant to this Agreement do not constitute and are not to be
construed as an admission by the Companies of liability of any kind to Mr.
Garrison or that any action taken with respect to Mr. Garrison was unlawful or
wrongful.










--------------------------------------------------------------------------------



5.     Mr. Garrison and the Companies' rights and obligations, if any, with
respect to any stock award, option grant or any other equity award of any kind
shall be governed by the terms of any applicable grant or award agreement, plan
document, and any other applicable agreements or requirements, as amended from
time to time. Any stock options, stock awards or other equity interest that has
not vested as of September 12, 2013 will be forfeited as of that date. Mr.
Garrison will not receive any bonus for calendar year 2013 and is not entitled
to any future bonus compensation of any kind.


6.     In consideration of the foregoing, Mr. Garrison for himself, his heirs,
administrators, executors and assigns, with full understanding of the content
and legal effect of this release, hereby releases, discharges and covenants not
to sue or commence or prosecute proceedings against the Companies or any of
their related or affiliated entities, and its or their officers, partners,
directors, shareholders, members, agents, employees, attorneys, successors and
assigns (individually and in their representative capacities, all of the
foregoing being referred to herein as the "Releasees"), from and with respect to
any and all debts, claims, demands, damages and causes of action of any kind
whatsoever, whether known or unknown or unforeseen, which Mr. Garrison now has
or ever had against the Releasees, arising to the date of this Agreement,
including without limitation on the foregoing, those arising out of or in any
manner relating to Mr. Garrison's employment by the Companies, or the end of
such employment, those arising from his Executive Employment Agreement dated
February 7, 2007 (as amended), or those arising from any other dealings with
Releasees, including, without limitation, any claim for reinstatement, back or
future pay, bonuses, fringe benefits, medical expenses, relocation expenses,
outplacement services, attorneys' fees, expenses, or compensatory, consequential
or exemplary damages; including, but not limited to, any claim,
complaint, charge or lawsuit under any of the following statutes or orders:
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967 (ADEA), the Older Workers Benefit
Protection Act (OWBPA), the Equal Pay Act of 1963, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, the
Rehabilitation Act of 1973, Executive Order 11246, the Massachusetts Fair
Employment Practices Act (General Laws Ch.151B), the Massachusetts Equal Pay Act
(General Laws Ch.149, §105A), the Massachusetts Civil Rights Act (General Laws
Cb.12, §§llH, 11I), the Massachusetts Equal Rights Act (General Laws Ch.93,
§§102, 103), and state and federal laws regarding the payment of wages laws,
including but not limited to the Fair Labor Standards Act (29 U.S.C. §201, et
seq.), M.G.L. Chapter 149, Section 148, el seq. and M.G.L. Chapter 151, Section
1, et seq., and any other state, federal or municipal law, statute, public
policy, order, or regulation affecting or relating to the claims or rights of
employees; including any and all claims and suits in tort or contract


The recitation of specific claims in the second and third paragraphs of this
Section is without prejudice to the general release in the first paragraph of
this Section and is not intended to limit the scope of the general release.


7.     Waiver of Rights and Claims Under the ADEA. Since Mr. Garrison is 40
years of age or older, he is hereby informed, in writing, that he has or may
have specific rights and/or claims under the Age Discrimination in Employment
Act of 1967, as amended (ADEA).


(a)     No Waiver of Claims Arising after Execution of Agreement. Mr. Garrison
understands and agrees that he is not waiving any rights or claims under the
ADEA that may arise after the date this Agreement is executed.


(b)     Knowing and Voluntary. Mr. Garrison agrees that he has carefully read
and
fully understands all of the provisions of this Agreement, and that be knowingly
and voluntarily agrees to all of the terms set forth in this Agreement. Mr.
Garrison acknowledges that in entering into this Agreement, he is not relying on
any representation, promise or inducement made by ART or its attorneys, with the
exception of those promises described in this document.




--------------------------------------------------------------------------------





(c)     Review. Mr. Garrison understands that he has twenty-one (21) days in
which to consider this Agreement prior to signing it, but may waive all or part
of the review period if he chooses. Mr. Garrison acknowledges that any changes
to this Agreement, material or otherwise, do not restart the 21-day review
period.


(d)     Revocation. Mr. Garrison understands further that, once he has signed
this Agreement, he has seven (7) days in which to revoke it Mr. Garrison
understands that such seven-day period is mandatory and may not be waived. Mr.
Garrison understands and agrees that any notice of revocation he may wish to
make must be in writing and received by ART's President and Chief Executive
Officer, Salvatore Emma, Jr., within the seven-day revocation period. Mr.
Garrison further understands that the Agreement does not become effective or
enforceable and that no payment will be made under the Agreement until the
seven-day revocation period bas expired.


(e)     Effective Date. The Effective Date of this Agreement will be the eighth
day after Mr. Garrison signs it. If ART does not receive Mr. Garrison's written
notice that he is exercising his right of revocation within the seven-day
revocation period, the Agreement will automatically become effective as of the
Effective Date.


8.     Mr. Garrison agrees to cooperate with and assist the Companies, at least
through February 28, 2014.with respect to all matters arising during or related
to matters in which he was involved during his employment, including, but not
limited to, all matters in connection with any governmental investigation,
litigation or regulatory or other proceeding which may have arisen prior to, or
may arise following, his execution of this Agreement. More specifically, Mr.
Garrison agrees to consult with the Companies telephonically and meet with the
Companies' representative if requested, at mutually agreeable times and places.


9.     Mr. Garrison acknowledges, reaffirms and agrees to abide by the
Non-Disclosure, Inventions, Non-Solicitation and Non-Compete provisions set
forth in his Executive Employment Agreement dated February 7, 2007.


10.     Mr. Garrison represents and warrants that he has returned to the
Companies any and all property of the Companies, including any files, books,
manuals, keys, software, files, documents or equipment, which was in his
possession, custody or control. Mr. Garrison also represents and warrants that
he has deleted any and all software and electronically-stored data which is the
property of the Companies and which may be contained on his home computer or any
other storage device.


11.     Mr. Garrison agrees not to disclose the existence, provisions, terms or
conditions of this Agreement to any person, unless required by law or compelled
by legal process, except that disclosure may be made by Mr. Garrison to his
immediate family, attorney and/or tax advisor and/or as may be necessary for him
to seek unemployment benefits. The continued confidentiality of this Agreement
and its terms is of the essence.
12.     Mr. Garrison agrees not to take any action or make any statement,
written or oral, which (I) disparages or criticizes either of the Companies
(including, without limitation, their management, directors, investors or any
other parties involved in a business relationship with the Companies), or (2)
disparages or criticizes the Companies' practices. For purposes of this
paragraph, such prohibited actions or statements include, without limitation,
any action or statement that would (a) harm the reputation of the Companies with
its current and prospective customers, distributors, suppliers, other business
partners or the public; or (b) interfere with existing contractual or employment
relationships with current and prospective customers, suppliers, distributors,
other business partners or the Companies' employees. The Companies agree to
instruct their boards of directors and executive officers not to make any
disparaging, critical or otherwise detrimental comments to any person or entity
concerning Mr. Garrison; provided, however, that nothing in this provision shall
preclude the Companies, their boards of directors, senior




--------------------------------------------------------------------------------



managers and/or executive officers from providing truthful information or
testimony concerning Mr. Garrison as may be required by Law or regulation. To
the extent that the Companies receive any inquiries from prospective employers
concerning Mr. Garrison's employment with the Companies, the Companies shall
respond to each such inquiry by informing the inquirer only of Mr. Garrison's
dates of employment and posi1ion held.


13.     Notwithstanding any provision of this Agreement to the contrary, this
Agreement is intended to be exempt from or to comply with the requirements of
Code Section 409A and the Treasury regulations and other applicable guidance
issued by the Treasury Department and/or the Internal Revenue Service
(collectively, "Section 409A''), and shall be interpreted and administered
consistent with such intent. To the extent required for compliance with the
requirements of Section
409A, references in the Agreement to a termination of employment shall mean a
"'separation from service" as defined by Section 409A.


14.    This Agreement shall be binding upon Mr. Garrison, ART and their
respective heirs, administrators, representatives, executors, successors and
assigns and shall inure to the benefit of Mr. Garrison, ART and the Releases and
each of them, and to their respective heirs, administrators, representatives,
executors, successors and assigns.


15.    If any portion or provision of this Agreement is held invalid or
unenforceable, the remainder of the Agreement will be deemed severable, will not
be affected, and will remain in full force and effect.


16.    Each of the Parties agrees that he or it has carefully read and fully
understands all of the provisions of this Agreement, and that he or it knowingly
and voluntarily agrees to all of the terms set forth in this Agreement. Mr.
Garrison acknowledges that in entering into this Agreement, he is not relying on
any representation, promise or inducement made by ART or its attorneys, with the
exception of those promises described in this document


17.    This Agreement shall in all respects be interpreted, enforced and
governed by and under the laws of the Commonwealth of Massachusetts without
reference to its conflict of Laws provisions. This Agreement supersedes and
replaces in its entirety any prior agreements or understandings between the
parties.
18.     Opportunity to Consult Legal Counsel. The Parties agree that, by this
Agreement they have been advised, in writing, to consult with legal counsel, or
any other person of their choosing, before signing the Agreement, and
acknowledge that they have so consulted. Mr. Garrison acknowledges that he has
not been subjected to any undue or improper influence interfering with the
exercise of his free will in deciding whether to consult with counsel prior to
his signing this Agreement.




















--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument under seal, as of the day and year first above written.






WITNESSES:    ARRHYTHMIA RESEARCH TECHNOLOGY, INC.










                        By: /s/Salvatore Emma Jr
Salvatore Emma, Jr.
President and Chief Executive Officer












By: /s/David A. Garrison
David A. Garrison




Dated: September 12, 2013
































































--------------------------------------------------------------------------------





Dear Board of Directors:






Effective today, September 12,2013, I hereby resign as Executive Vice President
Chief Financial Officer of ART, Chief Financial Officer and Treasurer of its
subsidiary, Micron Products, Inc., Chief Financial Officer, Treasurer and Clerk
of Micron Leasing, Inc., Chief Financial Officer and Treasurer of RMDDX
Corporation, and Chief Financial Officer of RMDDX USA Corporation. I will no
longer be employed by those companies as of today.






[dgarrisonagrmtrelease_image1.jpg]













--------------------------------------------------------------------------------









